ORDER
This Court issued its Opinion in this case on August 31,2004. See Renville v. Frederickson, 2004 MT 239, 322 Mont. 503 (Renville I). Frederickson filed a Petition for Rehearing on September 15, 2004. Renville filed her Objections to the Petition for Rehearing on September 23, 2004.
We have concluded that the Petition for Rehearing raises an issue which was overlooked in our original Opinion and which must be addressed. Accordingly,
IT IS HEREBY ORDERED that Frederickson’s Petition for Rehearing is GRANTED.
IT IS FURTHER ORDERED that our previous Opinion entered in this cause (Renville I) should be and hereby is WITHDRAWN. A superseding Opinion shall be entered in this cause of action in the near future.
DATED this 9th day of November, 2004.
JUSTICES WARNER, REGNIER, COTTER, LEAPHART and RICE.
[Publishers Note: Due to the withdrawal of this Opinion, Montana Reports pages 504-515 are intentionally omitted.]